Dr. Ricardo Fernendin: 1
Notario de Lima

NUMERO: 1796

MINUTA: 1700 KARDEX: 108506

DE..E

EN LA CUAL PARTICIPAN:
CAVELCAS DEL PERU S.A., SERVICIOS PETROLEROS;
GMP SOCIEDAD ANONIMA, y PERUPETRO S.A.
CON LA INTERVENCION DE:

GyM S.A., y BANCO CENTRAL DE RESERVA DEL PERU

SESESESS POOIIEIOE III IIIIEIIIIIESESSSSGOS

% FERNANDIRT
ae de Lima

UDAD DE LIMA. A LOS TREINTIUN Dlas OEL MES DE JULIO OE

==
NOVECIENTOS NOVYENTICINCO . ANTE MI: RICARDO FERNANDINI

D
D
D
Z
D
z
o
=
»
po]
Hu
o
o
ña
Fr
mu
zx
D
H

EL SENOR: . PIEDRA, — DE NACIONALTOSO
PERUANA. VECINO DE ESTA CIUDAD, DE ESTADO CIVIL: CASANO. DE
OCUPALION: INGENIERO. DEGIDAMENTE IDENTIFICADO CON LIBRETA
ELECTORAL NUMERO 07278638 SUERAGANTE ELECTORAL. Y CON LIBRETA

MILITAR NUMERO 247 250055

DOMICILIADO EN El. JIRON AUGUSTO TAMAYO NUMERO 154. QUINTO PISO.

SAN ISIORO

Y REPRESENTACION DE CAVELCAS DEL PERU

QUIEN PROCEDE EN NOMBRE
S.A., SERVICIOS PETROLEROS, CON R-U.C. NUMERO 10013496
DEBTOAMENTE FACULTADO SEGUN CONSTA DEL PODER INSCRITO EN EL
ASIENTO 380 FICHA NUMERO 21473 DEL REGISTRO MERCANTIL DE Lima
RES: JOSE GRANA. .MIRO.. QUESADA,. DE — NACIONALIDAD

LOS SEN

= 1393802
NUEVE MIL NOVECIENTOS

PERUANA. VECINO DE ESTA CIUDAD. DE ESTADO CIVIL: CASADO. DE
PROFESION ARQUITECTO. DEBIDAMENTE IDENTIFICADO CON LIBRETA

ELECTORAL NUMERO 08266298 SUFRAGANTE ELECTORAL. Y CON LIBRETA

MILITAR NUMERO 249406-45

DULANTO...SHAYNE,. —_DE NACIONALIDAD

Y EL  SEMOR: FRANCISCO

PERUANA. VECINO DE ESTA CIUDAD. DE ESTADO CIVIL: CASADO, DE
PROFESION INGENIERO. DEBIDAMENTE IDENTIFICADO CON LIERETA

ELECTORAL NUMERO 08254231 SUFRAGANTE ELECTORAL. Y CON LIBRETA

MILITAR NUMERO 227260049  =

AMBOS CON DOMICILIO EN LA AVENIDA PASEO DE LA REPUELICA NUMERO

4675. SURQUILLO - LIMA. FERU
QUIENES PROCEDEN EN NOMBRE Y REPRESENTACIÓN DE GMP SOCIEDAD
ANONIMA, CON R.U.C. NUMERO 10015383  OEBIDAMENTE FACULTADOS

SEGUN CONSTA DEL PODER INSCRITO EN La FICHA NUMERO 57399,

ASIENTOS de Y Se DEL REGISTRO MERCANTIL 0€ LIMA ==
CACERES. DE NACIOMALINAD PERUANA.

EL SEÑOR:  ALBER

VECINO DE ESTA CIUDAD. ME ESTADO CIVIL: CASADO. DE PROFESION
INGENIERO. DEBIDAMENTE IDENTIFICADO COM LIBRETA ELECTORAL

NUMERO 07270000 SUFRAGANTE ELECTORAL. Y CON LIERETA MILITAR

NUMERO 3720228—A
Y EL SEÑOR: PEDRO TOUZETT. GIANELLO. DE NACIONALIDAD PERUANA.
VECINO DE ESTA CIUDAD. DE ESTADO CIVIL: CASADO. DE OCUPACIÓN
INGENIERO  GEOLOGO. OEBIDAMENTE — IOENTIFICADO CON LIBRETA

ELECTORAL NUMERO 09159000 SUFRAGANTE ELECTORAL. Y CON LIBRETA

MILITAR WNUMERO Bb - 5607070

AMBOS CON DOMICILIO EN LAS BEGONIAS NUMERO 441. DFICINA SOL.

SAN ISIORO = LIMA: ==
QUIENES PROCEDEN EN NOMBRE Y REPRESENTACION DE PERUPETRO S.A.,
CON RAU.C. NUMERO 19672504 EN SUS CALIDANES DE PRESIDENTE DEL

DIRECTORIO Y GERENTE GENERAL DERIDAMENTE AUTORIZADO SEGUN

Toto arúd rirmancino

Notario de Lima

CONSTA EL ACUERDO DE DIRECTORIO NUMERO D/028-94 DE FECHA 8 DE

JULIO OE 1994 QUE SE INSERTARA EN La PRESENTE ESCRITURA PUELICA
MIRO. QUESADA, CUYOS

CON LA INTERVENCION DEL SEÑOR - JOSE

DATOS SE ENCUENTRAN ARRIBA MENCIONADOS =

DOMICILIADO EN La AVENIDA PASEO DE LA REPUBLICA NUMERO 4675.

3]

SURQUILLO. LIMA - PERU
QUIEN PROCEDE EN NOMBRE Y REPRESENTACION DE GyM S.A., CON
R.U.C. NUMERO 10015405 EN su CALIDAD DE PRESIDENTE —OEL.

DIRECTORIO. DEBIDAMENTE FACULTADO SEGUN CONSTA “DEL. PODER

y ITO EN-

EN : . == ==
Ze SENDRES: JUAN ANTONIO RAMIREZ ANDUEZA. DE NACTONAL IDAD
” 0

nie A. VECINO DE ESTA CIUDAD. NE ESTADO CIVIL: CASADO. DE
o3

¡2 ION: ECONOMISTA. DEBIDAMENTE IDENTIFICADO CON LIBRETA

FAL NUMERO: 09344510 SUFRAGANTE ELECTORAL: Y LIBRETA

Cm
al
3

£% NUMERO: 2148933531 =
Y EL SENOR: E, DE NACIONALIDAD

PERUANA. VECINO DE ESTA CIUDAD. DE ESTADO CIVIL: DIVORCIADO

DE OCUPACcION: ECONOMISTA . DEBIDAMENTE IDENTIFICADO CON LIERETA

ELECTORAL — HUMERO: 0/713953 SUFRAGANTE ELECTORAL. Y LIBRETA

MILITAR NUMERO: 23727134

fIMBOS DOMICILIADOS EN: MIRO QUESADA NUMERO 441 -= LIMA ==

DUIENES PROCZDEN EN NOMBRE Y REPRESENTACIÓN DEL BANCO CENTRAL

DE RESERVA DEL PERU, DEBIDAMENTE AUTORIZADO SEGUN ACUERDO DE

DIRECTORIO DE FECHA 12 DE ENERO DE 1995.=
LOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE
PROCEDEN CON CAPACIDAD. LIBERTAD Y CONOCIMIENTO BASTANTE DEL
ACTO QUE REALIZAN. QUE SON HABILES EN EL IOIOMA CASTELLANO. Y
E ENTREGAN Una MINUTA OEETIDAMENTE FIRMADA Y  AUTORTAADA PARA

4 Su CONTENTOO SE ELEVE A ESCRITURA PUBLICA. LA MISMA QUE
|
l
|

AS

NUEVE MIL NOVECIENTOS UNO

ARCHIVO EN SU LEGAJO RESPECTIVO. Y CUYO TENOR ES EL SIGUIENTE:

MINUTAS

SEÑOR NOTARIO: DOCTOR RICARDO FERNANDINI ARANA.
Sirvase usted extender en su reaistro de escrituras publicas
una de Cesión de Posicion Contractual y Modificacion de
contrato en la cual participan Cawelcas del Perú S.A-,
Servicios petroleros. con RUC N” 10013496. con domicilio leaual
en el Jr. Auguato Tamayo No. 154. 52 piso. San Isidro. Lima.

peru. inscrita en la ficha n221473 del registro mercantil de

Lima. y en el asiento 2. de folas 200. tomo 11, del Libro de

Contratistas de Operacione del Registro Publico de

Hidrocarburos. debidamente representada por el señor Manuel
Capurro de la Piedra con L.£. NQ 07275632 v LM. NG 247250055
segun poder inscrito en el asiento 328-C ficha N” 21473 del
redistro mercantil. a quien en adelante “e denominara
“cedente": GMP Sociedad “anonima, con RUC N “10015383. con

domicilio legal en av. Paseo de la República NGd675. Surquillo.

Lima. Peri inscrita en la ficha NG67399-C. del Registro

Mercantil «de Lima. y en el asiento 1. de folas OO0l. tomo I. del
Libro de Contratistas de Operacionez del Reaistro Público de

ertactla por los 3rs. Jose Graña

Hidrocarburos. debidamente repre

N2 08268198 y Francisco

Miro Quesada identificado con L-.
Dulanto Swayne com L.E. NY 08254231. segun poder inscrito en la
ficha N” 67399. asientos 42 y 50. Del Boaistro Mercantil de
Lima. a quien en adelante se le denominara "“cesionario": y
PERUPETRO S.A., Con RUN NE 19673504. con domicilio ledal en Las
Begonias N2 441. of. 301. San isidro. Lima. Perú. debidamente

ontada por el señor Alberto Bruce Caceres. con LE. NQ

repr

Fresidente del

07270000 v L.M. NQ 872028-=a. en su condicion d

o seaun Resolucion Suprema NQ 5S18-95-FOM. y por e)

A a pu pr

a o pu

aa a A AA

pr

4

«Condicion de presidente del dire

| Dr. Ricardo Fernandini
> Notario de Lima

señor Pedro Touzett Gíanello. con L.E. Ne 09159000 y L.M. NQ
Eb-56-07070. en su condicion de Gerente General. autorizado por
Acuerdo de Directorio Na D/022-94 de fecha 82 de julio de 1994.
a quien en adelante se le denominara PERUPETRO; con la
intervención de GyM S.A., Con RUC. NQ 10015405. con
domicilio legal en av. Paseo de la Republica NQd675. 3urquillo.
Lima. Perú, debidamente Pepresentada por el señor José Graña
Miro Atuesada. con L.E. N2087%68198 Y L.M. NO2494065. en su

erio segun poder inscrito en

la ficha 112 .2... del Registro Mercantil de Lima. por el solo

de suscribir la garantía del anexo “0”. en el acapite

la cesión y modificacion cel contrato referido en el

2 Oel presente documento: y. del Banco Central de

del Peru, representado por. los señores Juan Antonio

Andueza y Javier de la Rocha Maria Autorizados por

1]
[eN Mabent

de directorio de Fecha 12-01-95 en loz terminos y

on que constan en las clausulas sSiaduientes

CLAUSULA PRIMERA - ANTECEDENTES

1.1 PETROPERU y la Asociacion en Participacion formada por
Cavelcas del Feru S.A. Servicios Petroleros y Geopet
Asaciados 3.A.. Celebraron el contrato de Servicios
Petroleros. a ejecutarse en el lote 1 ubicado en cl
Noroeste cel Perú. en adelante el contrato. el misiro

que. zonforme a lev. fuera aprotado por Decreto Supremo NS030-

TEM. del 24 de Diciembre de 1991. Y elevado a escritura

embre de 1921. ante el

Lica y suscrito con fecha 27 de Dic
2 lo publico de Lima. Dr. Ricardo Fernandini Jarreda e
'€ ta en el asiento Ll. paguina 457. tomo VI del Libro de

tro Público de

Contratos Y Derechos Petroleros del Rea

A UFOS. =

1393853

NUEVE MIL NOVECIENTOS DOS

Como consecuencia de la disolución de la Asociacion en
participacion antes mencionada. conforme consta en el
asiento 2. pagina 388. tomo 1 del Reaistro Público de
Hidrocarburos. PETROPERU y  Cavelcas del Peru S3.A.

Petroleros. modificaron el contrato en los

terminos y condiciones establecidos en la escritura
publica otorgada ante el notario publico Or. Ricardo

Fernandini Barreda e inscrita en el Libro de Act:

Contratos y Derechos Petroleros «del Redaistro Público de
Hidrocarburos. quedando Cavelcas del Perú S.A.. Servicios
Petroleros como unica titular del contrato. Modificacion
qua fue aprobada por el Decreto Supremo No. 025-"93-EM del
11 de Junio de 1993.
1.2 Por Ley NQ 26221. Lev Oruaanica de Hidrocarburos: del

20 de Agosto «de 1293. vicente a partir del 13 de

Noviembre de 1993. se creo FPERUPETRO. indicandose

que. era su obieto social. entre otros. asumir los

v obligaciones del contratan!

celebrados al amparo de las

contratos exiaten
Decretos Leyes Nos. 22774 Y 22775 v <us Normas
Modificatorias. Por lev N226225 se aprobo la Lev de

se reitero

de PERUPETRO y

Organizacion y Funcion
entre sus obletivos sociales el antes indicado.

precisandose que a partir de la fecha de entrada de

vinencia de la Lev N2 26221. PERUPETRO asumía tales

recho y obliasciones. En consecuencia. a partir

9
del 1% de Noviembre de 1993. PERUPETRO. en Via de
Cesion do Posicion Contractilal operada por mandato de

y obligaciones de

la lev. asumió low  derect

tante en el contrato.

PETROFERU, en calidad de contra

A A A A A A A

e,
2 En la Claúsula Primera:

Dr. Ricardo Firnándina
Notario de Lima

CLAUSULA SEGUNDA

2.1 De conformidad con lo estipulado en la Claúsula Décimo
Sétima del contrato. por el presente documento Cavelcas

del Peru 3.A. Servicios Petroleros, cede el total de su

participacion en el contrato a GMP S.A,
El cedente. cumplio con notificar a PERUPETRO su propuesta
de transferir el total de su participacion en el contrato

al cesionarioz al «efecto.  PERUPETRO manifesto su

conformidad.
2.2 En virtud de la cesión a que se refiere el parrafo

mMerior. el cedente cede al cesionario el total de su

irticipación en el contrato. de manera tal que

dquirira el cien por ciento (100%) del contrato.=
cesionario asume. contorme al acapite 17.3 Cel

ntrato. todas las garantias. responsabilidades y

cedente derivadas del contrato.

274 Interviene en la presente Cesion de Posicion Contractual
Y Modificación de Contrato. el Banco Central de Reserva

del Perú. para hacer extensivas al cesionario. la empresa

GMP. S.A... Las aarantias que se detalla en la Clausula de
derechos financieros. otorgada al cedenta. Empresa
Cavelcas del Perú 8... Servicios Petroleros. sequn el

contrato de Servicios Petroleros del lote I. del 27 de

Diciembre de 1991. bajo el réaimen del Decreto Ley NQ

22774 y normas complementarias.

CLAUSULA TERCERA =5

Las part convienen en introducir en el Contrato

voditicaciones. supreziones o agredaados aque se indican 1

antinuación: =

1

=+ 1393855
NUEVE MIL NOVECIENTOS TRES

3.1.1 Sustituir el texto del acávite 1.8 Por el siguiente:

"1.8 Contratista.-

GNP S.A. (GMP] que ha sido calificada legal. técnica y
economicamente capaz por PERUPETRO. encontrándose inscrita en
el Reaistro Publico de Hidrocarburos: en la Partida LXXII,.
asiento 1 y 2. páginas 143 y 144 del tomo seaundo del Libro de
Contratistas de Operaciones”

3.1.2 Sustituir el texto del acápite 1.9% Por el siguiente:

“ 1.9 Contrato
Es el Contrato aprobado por Decreto Supremo NQ2 030-91-EM.
modificado segun la aprobacion contenida en el Decreto Supremo
N0025-93-EM: por el documento de cesión por aplicación de la
Ley 26221 entre PETROPERU S.A... PERUPETRO S.A... Y CAVELCAS DEL
PERU S.5-- Servicios Petroleros: aprobado por los Acuerdos de

Qs 0/126-94 de fecha 29 de diciembre

Directorio de PETROPERU Ni

de 1994. D/O23-95 de fecha 6 de abril de 1925 y de PERUPETRO

NQ 0/030-95 De fecha 3-05-95: Y por el documento de Cesión de
Posicion Contractual y Modificación de Contrato con

. del Perú S.A. Servicios Petroleros.

participacion de Cavele

de

GMP 3.4. Y FERUPETRO S.4- Aprobado por el acuerdo

RO N2 D/OJO-95 De fecha 03-05-25.

Directorio de PERUP

aaregar el acapite 3.7 Con el

3.2 En la Claúsula
3lquiente texto:

“3,7 Interviene GyM S.A. Para loz efectoz de ratificar la

aarartía otoraada conforme al Anexo “or.

La rantia a que se retiora esta acapite sera entregada por

Gym 3.4. a PERYPETRO en la Fecha en que “e suscriba la

escritura publica de modificación del Contrato y estará suleta

a los mismoz lterminos Y condiciones que se señalan en dicim

Anexo “e”

/

A o PA ra]

ss 2 ON 7 HE +

Y O AA

—L

adi)
Dr. Ricardo Fernancin: 1
Notario de Lima

En caso de perder vigencia la garantia a la que se ref
presente acapite. será de aplicación el acápite 23.3.4"

3.3 En la Claúsula Cuarta. moditicar el texto del primer

parrafo del acapite 3.4 Por el siguiente: =
4.4 El programa Minimo de trabajo Sarantizado cubrira el Area

de Contrato y debera culminarse hasta el 24 de Setiembre

de 19958 y comprendera lo Siquiente:" =

3.4 En la Claísula Octav

Sustituir el texto del primer parrafo del acápite 2.8 Por el

Siguiente:

8 El Punto de Fiscalizacion de la Produccion del Petroleo

Tablazo. PERUPETRO

Sstará ubicado en el Patio de Tanqu
Proporcionará los tánanes NQg locales 1850 y i76l para la

fiscalización del parroleo. =

Contratista sera el. responsable de la

mpntenimiento de dichos equipos e instalaciones”.

3.5 En la Claúsula Decimo Úctava:

dos primeros párrafos del

3.5.1 Modificar e texto de 1

acapite 12.2 or los siguientes:
“18.2 Dentro de loz Liento Veinte (120) dias contados a
partir de la fecha de suscripcion de la Modificación del
Contrato. el Contratista proporcionara a PERUPETRO una copia
del "Manual de Procedimientos Lontables” que haya decidido
proponer para reaistrar sus operaciones economico-financieras.
PERUPETRO. en un lapso no mayor de Sesenta (50) dias contados
a partir de la recepcion del "Manual de Procedimientos
Contables” hara llegar por escrito al Contratista las
Sugerencias que considere pertinentes para mejorar. ampliar y/o
eliminar alauno o algunos ce los Procedimientos contables

propuestos. De no haber un Pronunciamiento formal por parto de
mo: 1393897
NUEVE MIL NOVECIENTOS CUATRO

PERUPETRO dentro del plazo mencionado. sera considerado como

aprobado para todos sus efectos”.

3.5.2 Modificar el texto del primer parrafo del acapite

18.3. Por el siquient

“18.3 Los libros de contabilidad. los estados financieros y
la documentacion sustentatoría de los mismos. seran puestos a
disposicion de los representantes debidamente autorizados de

PERUPETRO para su inspección en las oficinas del Contratista.

Asimismo. dichos documentos estaran a disposicion de la

107

Superintendencia Nacional de Administracion Tributaria para su
fiscalización conforme a las atribuciones que le asigna el
Codigo Tributario y de la Oireccion General de Hidrocarburos

para efectos del control de las inverziones. costos. aaston €

2. materia de este Contrato”.

ingre

3.6 En la Claúsula Décimo Novena. suprimir el. texto cel

acápite 19.17.

3.7 En la Claugula Viaésimo Primera. modificar el texto del

acápite 21.1. Por el siauiente:
21.1 Toda notificación e comunicacion relativa al presonte

eradasz como validamente curcadas si es

Contrato. seran cons

hecha por crito y entregada cen cargo o si es recibida por

tificado. teloqrafo, tolex o facoimil,

intermedio de correo ce

diriaida al destinatario en un Dia Util a las yulquientes

direcciones:

PERUPETRO:

Gecencia General
Las Begonias N" 441 - pizo 2

Lima - 27

Peru =

Fax: 422-5355

: ¡ Dr. Ricardo Fernendin: 1
> Notario de Líma
. a - -

CONTRATISTA:
GMP
Gerencia Ganeral
Paseo de la Republica 4675
Lima —- 343
Perú =

Fax: 447-0390 /

447-0085
GARANTE -

GyM

Claúsula Vidaésimo Tercera. moditicar al texto del

Por el siauviente: =

23.3.4 En los casos especificos señalados en los acapit

ra.”

Agregue usted señor Notario

las «demas claúsulas de lev.

insertar los document

aque se mencionan en esta minuta y

sirvase cursar loz partes a los registros correspondientes.

LIMA. 27 DE JULIO DE 1995

FIRMAN EN LA PRESENTE MINUTA:

MANUEL. CAPURRO DE LA PIEDRA en

representacion de CAVELCAS DEL PERU S.A. SERVICIOS
PETROLEROS. - JOSE GRAÑA MIRO QUESADA Y FRANCISCO DULANTO

SWAYNE en repres ¿nacion de GM? SOCIEDAD FNONIMA.— ALBERTO

£RUCE CACERES Y

TOO GIANELLO en representacion de
PERUPETRO 3.A-- Jos GRAÑE MIRO QUESADA en representacion de
GYM S.A. ==

FIRAADOS : JUAN ANTONLO RAMIREZ ANQUEZA Y JAVIER DE LA ROCHA

pe 0 1393859
NUEVE MIL NOVECIENTOS CINCO

MARIE en representación del SUPREMO GOBIERNO Representado por

el BANCO CENTRAL DE RESERVA DEL PERU =
AUTORIZADA LA MINUTA POR EL (LAJ.DOCTOR (A) MARIA JULIA AYBAR

SOLIS. ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS

DE LIMA CON EL. NUMERO: 20289 =

5
¿SA

NORMAS GENERALES. EL PERUANO.-- PAGINA 133323 ==
ENERGIA... Y. MINAS —=
ADECUAN CONTRATO DE SERVICIOS FETROLEROS DE LOTE UBICADO EN EL

NOROESTE DEL PERU PARA EFECTOS DE SUPRIMIR OBLIGACIONES

ASUMIDAS POR PETROFERU.

DECRETO SUPREMO NUMERO 25 — 95 — EM

EL PRESIOENTE OE LA REPUBLICA

”

CONSIDERANDO:
QUE. ES POLITICA DEL GOBIERNO PROMOVER EL DESARROLLO DE LAS
GARANTIZAR El FUTURO

ACTIVIDADES MIDROCARBURTFERAS A FIN DE

ABASTECIMIENTO DE COMBUSTIBLES SOBRE LA BASE DE LA LIBERE

COMPETENCIA:
QUE. POR DECRETO SUPREMO NUMERO 0O30-91-EM. DE FECHA 24 DE
DICIEMBRE DE 1991. SE APROBO El CONTRATO OE SERVICIOS
PETROLEROS DEL LOTE 1 UGICANO EM EL NOROESTE 0EL PERU.
DEPARTAMENTO DE PIURA. REGION ARAU. CELEERADO AL AMPARO DEL
DECRETO LEY MUMERO 22774 Y MODIFICATORIAS. ENTRE PETROLEOS DEL
PERU - PETROPERU S.A.- Y LAS EMPRESAS CAVELCAS DEL PERU S.A.

3 Y GEGFET ASOCTANOGS S.A... CON INTERYENCION

SERVICIOS PETROLE

DEL EANCO CENTRAL DE RESERVA DEL PERU:
GUE, POR DECRETO SUPREMO NUMERO 025-93-EM. DE FECHA 11 OL JUNIO
DE 1973 SE APROBO LA MODIFICACION DEL INDICADO CINTRATO.
GUEDANOO UNICAMENTE COMO CONTRATISTA CAVELCAS DEL PERU S.A.

SERVICIOS PETROLEROS :

Dr. Ricaroo Fernano:
Notario de Lima

QUE. EL INCISO DJ DEL ARTICULO TN LO LA LEY NUMERO 26221.
LEY ORGANICA DE HIDROCARBUROS . DISPUSO QUE PERUPETRO S.A. ASUMA
Los DERECHOS y OBLIGACIONES DEL CONTRATANTE . QUE HASTA ENTONCES

EJERCIA PETROLEOS DeL PERU - PETROPERU S-A.- ENLOS CONTRATOS

EXISTENTES. CELEBRADOS AL AMPARA DE LOS DECRETOS LEYES NUMEROS

22774 Y NUMERO 22775 Y Sus MODIFICATORIAS. ASI COMO EN LOS

COMVENIOS DE EVALUACION TECNICA:

QUE. A Fin DE DAR CUMPLIMIENTO ALO SEÑALADO EN El
PRECEDENTE . ES NECESARIO ADECUAR EL CONTRATO DE SERVICIOS EN EL

LOTE 2ARA EFECTOS DE SUPRIMIR OBLIGACIONES ASUMIDAS POR

S.A. EN El. CITADO CONTRATO. LUISTINTAS DE Las

PETR
INHE] PA su LONDICION DE CONTRATANTE - =

QUE RECTORIO DE PETROE MEDIANTE ACUERDO NUMERO
D/O24 DE FECHA Ss DE ABRIL DE 1995 APROSO EL PROYECTO Ou
ADEC DEL REFERIOO CONTRATO DE SERVICIOS: = ==
QUE, UNFORMIDAD CON LA DECIMO SEPTIMA CLAUSULA DEL CONTRATO

DE SERVICIOS En EL LOTE 1, CAVELCAS DEL PERU 8 A SERVICIOS
PETROLEROS HA MANTFESTADO SU VOLUNTAD DE CEDER su POSICICN
CONTRACTUAL A GM. S.A, LA QUE DE ACUERDO fi LEY ASUME TODAS Las

GARANTIAS . RESPONSABILIDADES Y OBLIGACIONES DERIVADAS DEL.

CONTRATO: ==

QUE. EL CIRECTORIO DE PERUFETRO S.A. POR ACUERDO NUMERO 0/03
95 DEL 20€ MAYO DE 1995. APROBO LA ADECUACION DEL MENCIONADO
CONTRATO DE SERVICIOS -TROLEROS. as1 COM. EL PROYECTO Diz
CESION DE FOSICION CONTRACTUAL - ELEVANDOLO AL PODER: EJECUTIVO

CION Y RESPECT Iva APROBACION;

PaRa su CONS IDER:
DE CONFORMIDAD CON LOs INCISOS 8) y 24) DEL ARTICULO 1189 DE

La CONSTITUCION POLITICA PEL FERÚ Y LA LEY NUMERO 26221. LEY

"RGANICA DE HIOROCAFGOROS - z

- CRETA: >
. 1393861

NUEVE MIL NOVECIENTOS SEIS

ARTICULO. PRIMERO. APRUEBASE LA ADECUACION OEl., CONTRATO DE
SERVICIOS PETROLEROS DEL LOTE 1. UBICADO EN EL NOROESTE DEL

PERU. DEPARTAMENTO DE PIURA. REGION GRAU, PARA LOS FINES A QUE

SE REFIERE LA PARTE CONSTOERATIVA DE LA PRESENTE NORMA.

E 00.7 APRUEBASE LA CESION DE POSICION

ARTICUL
CONTRACTUAL EN EL CONTRATO DE SERVICIOS PETROLEROS EN EL LOTE
I. UBICADO EN EL NOROESTE DEL PERU. DPARTAMENTO DE PIURA.
REGION GRAU. DE CAVELCAS DEL PERU S.A. SERVICIOS FETROLEROS A
FAVOR DE GMP 35... CON INTERVENCION DEL BANCO CENTRAL DE
RESERVA DEL PERU. EN REPRESENTACTON DEL ESTADO. PARA GARANTIZAR

A LA EMPRESA CONTRATISTA GMP S.M.. LA DISPONIBILIDAD DE DIVISAS

DURANTE LA VIGENCIA DEL REFERIOO CONTRATO. ==

Md AUTORIZASE A PERUPETRO S.A. A SUSCRIBIR

LOS CONTRATOS QUE EVIDENCIAN LOS ACTOS A QUE SE REFIEREN LOS
ARTICULOS PRIMERO Y SEGUNDO OEL PRESENTE DISPOSITIVO LEGAL.=

APRUEBASE LA TRANSFERENCIA DEL "EQUIPO

EXISTENTE" A QUE SE REFIERE EL ACAPITE 2.5 Y EL ANEXO ” Asi
COMO DE LOS DOS (2) TANQUES DE FISCALIZACIÓN INDICADOS EN EL

-8 DEL CONTRATO DE SERVICIOS PETROLEROS DEL LOTE 1. DE

ACAPITE :

PROPIEDAN DE PETROLEOS DEL PERU - PETRORPERU S.A. A FAVOR ME

PERUPETRO S.A.
EL PRESENTE DECRETO SUPREMO SERA REFRENDADO

ARTICULO. GUI

POR El. MINISTRO DE ENERGIA Y MINAS Y POR EL MIMISTRO 0£

ECONOMIA Y FINANZAS. ==

DADO EN La CASA DE GOBIERNO. EN LIMA. A LOS VEINTICUATRO DIAS

DEL MES DE JULIO OC MIL NOVECIENTOS NOVENTA Y CINCO.

E
ALBERTO FUJIMORI FUJIMORI. Presidente Constitucional de lia

Republica. ==

AMADO VATACO MEDIMA. Ministro de Enerata y Minas  =

ro do Economía y Finanz

JORGE CAMET DICKMANN. Miri

o |

Pe |

pu ra y Bs en]

Am m—

=—

Ls
Dr. Ricardo Fernandin:
Notario de Lima

PERUPETRO S.A. 2
TRANSCRISCION:
ACUERDO...

"PONGO EN su CONOCIMIENTO QUE. EN SESION NUMERO 10-94 DEL OTA 08

DE JULIO DE MIL NOVECIENTOS NOVENTICUATRO. EL DIRECTORIO:

VISTA La CARTA DE FECHA 109 DE JULIO DE MTL NOVECTENTOS NOVENTA
Y CUATRO. MEDIANTE LA CUAL El. DOCTOR PABLO SEE JOHN FORMULA

RENUNC LA Al. CARGO DE GERENTE GENERAL PARA EL CUAL FUE DESIGNADO

TE ACUERDO DE DIRECTORIO NUMERO D/004 - 94 - CON El vOTG

Log TORIO DE Los SEÑORES TRECTORES PRESENTES y.

z z

PElbioeranoo. ==
-

S NECESARIO ENCARGAR INTERINAMENTE LA GERENCIA GENERAL DE

FRER

bo
NEaría

TRO A FIN DE CAUTELAR EL NORMAL DESARROLLO DE Las

mW
<

J0aDESs AOMINISTRATIVAS DE LA Emp

E. CONSTITUYE FUNCION y ATRIBUCION DEL DTRECTORIO VIGILAR La
MARCHA DE LA SOCIEDAD. DE ACUERDO ALO ESTABLECIDO EN EL INCTSO

Al DEL ARTICULO 2 DEL ESTATUTO SOCIAL APROBADO POR DECRETO

SUPREMO NUMERO 0948-93 -EmM_ =
CON EL ni
l.- ENCAR TERI ENTE AL INGENTERO PEORO TOUZ
LA GERENCIA GENERAL DE PERUPETRO S.A. =

2. EXONERAR EL PRESENTE ACUERDO DEL. TRAMITE be LECTURA y

APROBELION DR acta. ==
SAN ISIDRO. 11 DE JULIO DE 1994. =

FIRMADO: ALBERTO BRUCE Cace — PRESIDENTE DEL DIRECTORIO

PERUPETRO S-A.— HILDA GUILLEN E VIZCARRA. SECRETARIO GENERAL,

PERUEETRO 5 A

LLODE La CRETARIA 06 ERAL.

OTRO SELLO Que DICE Lo SIGUIENT

CERTIFICO QUE ES comia FIEL

- » 1393863

NUEVE MIL NOVECIENTOS SIETE

DEL ORIGINAL QUE OBRA EN LOS ARCHIVOS DE PERUPETRO S.A.-

FIRMADO: HILDA GUILLEN DE VIZCARRA. SECRETARIO GENERAL - =

PERUPETROS.A. =

PERÚFETRO S.A.

TRANSCRIPCITION:

ACUERDO DE. DIRECTORIO:
APRUEBAN EL PROYECTO DE CESION DE POSICION CONTRACTUAL Y
MODIFICACION DE CONTRATO A SUSCRIBTRSE ENTRE CAVELCAS DEL PERU
S.A.. SERVICIOS PETROLEROS. GMP 3.4. Y PERUPETRO S.A.. ASI COMO
EL PROYECTO DE CESTON POR APLICACION OE LA LEY NUMERO 26221. Y
MODIFICACION DE CONTRATO A SUSCRIBIRSE ENTRE PERUPETRO S.A...

PETROLEOS DEL PERU 3.A. Y CAVELCAS DEL PERU S.A... SERVICIOS

PETROLEROS. RESPECTO DEL LOTE I.

FONGO EN SU CONOCIMIENTO QUE. EN SESION NUMERO 10 - 95 DEL DIA

02 DE MAYO DE MIL NOVECIENTOS NOVENTICINCO. El DIRECTORIO: =
VISTO EL MEMORANDO NUMERO 66 - 127 - 95 . MEDIANTE El. CUAL. LA
GERENCIA GENERAL SOMETE A CONSINERACIOÓN DEL OTRECTORIO, LOS
PROYECTOS CONTRACTUALES 0E CESION OE POSICTON CONTRACTUAL Y
MODIFICACION DEL CONTRATO DE SERVICIOS PETROLEROS DEL LOTE 1 54
SUSCRIBIRSE ENTRE PERUPETRO S.A. PETROLEOS OEL PERU S.A...
CAVELCAZ DEL PERU S.A... SERVICIOS PETROLEROS Y GMP S.A... CON EL

VOTO APROBATORIO DE LOS SEÑORES MIEMBROS DEL DIRECTORIO. Y: ===

CONSIDERANDO: =
QUE. DE CONFORMIDAD CON LO ESTARLECIOO EN EL ARTICULO SEXTO DE
LA LEY NUMERO 26221. SE CREA 24J0 LA DENOMINACIÓN SOCIAL DÉ
PERUPETRO S.A... LA EMPRESA ESTATAL DE DERECHO PRIVADO DEL
SECTOR EMERGIA Y MINAS. ORMANTZADA COMO SOCIEDAD ANONIMA DE

SRALO GE SONTENADES: TENTENDO COMO OEJETO

ACUERDO A LA LEY GE

SOCIAL. ENTRE OTROS. El DE ASUMIR 103 DERECHOS Y 061 GACIONES

O

SI
Dr. Ricardo Fermandimi
Notario de Líma

DEL COMTRAANTE EN LOS CONTRATOS DE OPERACIONES y SERVICIOS POR
HIDROCARBUROS EXISTENTES. CELEBRADOS aL AMPARO DE Los DECRETOS
LEYES NUMEROS 22774 Y 22775 Y sus MODIFICATORIAS.

1.03 CONVENTOS DE EVALUACION TECNICA:

QUE. MEDIANTE DECRETO SUPREMO NUMERO 030 - 91 - EM . SE APROBO
EL CONTRATO DE SERVICIOS PETROLEROS a EJECUTARSE EN El LOTE I.
UETCADO EN El NOROESTE DEL PE RU. DEPARTAMENTO DE PIURA. REGION
GRAL. ENTRE PETROLEOS DEL PERU - PETROPERU 3.4. Y LA ASOCIACION
EN FARTICIFACION FORMADA POR CAVELCAS NEL PERU 3... SERVICIOS

PETROLEROS y GEOPET ASOCIADOS S.A. =

JUE, POR DECRETO SUPREMO NUMERO 023 - 93 - Em SE APROBO LA

É y IODIFICACION DEL INDICADO CONTRATO. QUEDANDO UNICAMENTE COMU
33 ONTRATISTA CaveL CAS DEL FERU S.A. SERVICIOS PE ROLEROS .

z : RUE. DE CONFORMIDAD CON LA SLAUSULA DECIMO SETIMA DEL CONTRATO.
dj ¿AVELCAS DEL PERU S.A. SURVIO 103 PETROLEROS. HA MANTFESTADO SU
A VOLUNTAD DE CEDER EL TOTAL DE SU PARTICIPACION EN EL CONTRATO

A GRP O 3.A. HAL TENDO CUMPLIDO EL CEOENTE CON NOTIFICAR Aa

PERUPETRO 3.50. DE LA PROPUESTA DE CESTON.

GUE. CONFORME A LO ESTARL GO EN EL ACAPITE 17.3 DEL

CONTRATO. El CESIONARIO ASUME TODAS LAS GARANTIAS .

RESPONSAB [LIDADES Yo OBLIGACIONES DEL CEDENTE DERIVADAS DEL

CONTRATO:

QUE. POR LEY NUMERO 26224. SE MODIFICO EL ORJETO SOCIAL DE

PETROLEOS DEL PERU -  PETROPERU 3... 3TIRANDOSELE 4 ESTA

EMPRESA La REPRESENTACIÓN DEL ESTADO PERUANO QUE ORIGINALMENTE

ENTA Para ECTOS DE Las as [043 CONTRATACt DONES. DEROGBANDOSE:

MEDIANTE La LEY NUMEERO 2622). ENTRE OTRas NORMAS. EL DECRETO

LEY NUMERO 22775. CUYO ARTICULO 150 ESTABLECTA QUE CORRSPONDE

ROPERUR 3.4.2 EN EXCLUSIVTORO. Los

A PETROLE

Uo- E

DERECHOS Y OBLIGACIONES QUE. PARA LOS CONCESIONARIOS 1
1393865

NUEVE MIL NOVECIENTOS OCHO

EXPLORACIÓN Y EXPLOTACION. REFINACIÓN. TRANSPORTE -
ALMACENAMIENTO Y SERVICIOS PETROLEROS FIJABA LA LEY NUMERO
11780 Y SUS NORMAS COMPLEMENTARIAS. ESQUEMA DE MONOPOLIO DE
PETROLEOS DEL PERU S.A... BAJO El CUAL SE NEGOCIO Y SUSCRIBIO EL

-CONTRATO DE SERVICIOS PETROLEROS A EJECUTARSE EN EL LOTE 1. =

QUE. NO OBSTANTE LA CESION OPERADA POR MANDATO DE LA LEY NUMERO

26221. EXISTEN ESTIPULACIONES. DERECHOS Y OBLIGACIONES EN EL.

CONTRATO QUE LE SON INHERENTES A PETROLEOS DEL PERU - PETROFERU
S.A... REQUIRIENDOSE 3U MODIFICACION EN AQUELLOS ASPECTOS QUE LA
INVOLUCRAN. =
QUE. ES FUNCION DEL DIRECTORIO. ELEVAR AL MINISTERIO OE ENERGIA
Y MINAS PARA El. TRAMITE DE APROBACION POR DECRETO SUPREMO. Y SU
CONFORMIDAD. LOS CONTRAOS DE LICENCIA. DE SERVICIOS Y OTROS.
PARA La EXPLORACIÓN Y EXPLOTACION G— EXPLOTACION DE
HIDROCARBUROS - DE CONFORMIDAD CON El INCISO M) DEL ARTICULO
380 DEL ESTATUTO SOCIAL. APROBADO POR DECRETO SUPREMO NUMERO

048 < 93 - EM.

CON EL MUMERO 0.030 7.25. £c0ORPO:

Lor APROBERE EL PROYECTO DE CESION DE POSICION CONTRACTUAL.

MACIONES Y HODIFICACION DEL CONTRATO DE

TRANS ENCIA GE PARTIC

SERVICIOS PETROLEROS EN EL DENOMINADO LOTE J.. UBICADO EN El
NOROESTE DEL PERU. DEPARTAMENTO DE PIURA. REGION GRAU. QUE

ETO SUPREMO NUMERO OJO-=91-EM. MODIFICADO

FUERA ARROBADO POR EC
POR DECRETO SUPREMO MUMERO 025 - 9% - EM A CELEBRARSE ENTRE

- PETROPERU 3.0. Y CAVELCAS

PERUPETRO 3... PETROLEOS DEL. PE

SERVICIDS PETROLEROS Y GMR E... QUIEN SERA TITULAR DEL

CONTRATO .

ECTOS CONTRACTUALES QUE SE

2. APROBAR DENTRO DE LOS PR

NCIA DEL EQUIPO

PRECEDENTE. LA TRANSFE

APRUEBAN EN ELON

EXISTENTE ñ QUE HACE REFERENCIA EL ACAPTTE 2.5 Y EL ANEXO

an
Notario de Lím

ASI COMO DE Los DOS (02) TANQUES DE FISCALIZACION A QUE SE
REFIERE EL ACAPITE 8.2 DEL CONTRATO DE SERVICIOS PETROLEROS
PARA EL LOTE I. DE PROPIEDAD DE PETROLEOS DEL PERU - PETROPERU

S.A. A FAVOR DE PERUPETRO S.8.. AL. VALOR HISTORICO NETO DE
DICHOS BIENES. =

1

3.- INSTRUIR A LA ADMINISTRACION e EFECTOS QUE PROCEDA A
REMITIR AL SEÑOR MINISTRO DE ENERGIA Y MINAS. El PRESENTE
ACUERDO Y EL PROTECTO CONTRACTUAL PARA EL TRAMITE DE APROBACION
FOR DECRETO SUPREMO. DE CONFORMIDAD CON Lo ESTABLECIOO EN EL
ARTICULO 1206 DE LA LEY NUMERO 26221 - LEY ORGANICA DE
OCAREUROS. =

AUTORIZAR AL INGENIERO ¿PEDRO TOUZETT GIANELLO PARA

IBIR EN REPRESENTACIÓN DE PERUPETRO £ -- LA CESION DE
IOM CONTRACTUAL QUE SE APRUEBA EN EL. NUMERAL PRIMERO DEL

NTE ALUERDO. —UMA VEZ EXPEDIDO EL DECRETO — SUPREMU

CSPONDIENTE. =

SS. EXONERAR EL PRESENTE ACUERDO DEL TRAMITE OE LECTURAA Y

APROBACION DE ACTA.

LO “QUE TRANSCRISO A USTED PARA SU CONOCIMIENTO y DEMAS FINES.

SAN ISIDRO. 3 DE MAYO DE MIL NOVECIENTOS NOVENTICINCO.

FIRMADOS: ALBERTO BRUCE CACERES - PRESTOENTE DEL DIRECTORIO.
PERUPETRO S.A.- HILDA GUILLEN DE VIZCARRA. SECRETARIO GENERAL
DE PERUFETRO S.A.- UN SELLA DE La SECRETARIA GENERAL Y UNA

FIRMA.

OTRO SELLO QUE DICE LO SIGUIENTE: CERTIFICO QUE ES COPIA FIEL

DEL ORIGINAL QUE OERA EN LOS ARCHIVOS DE PERUPETRO S.A.- =

FIRMADO: HILOS GUILLEN DE VIZCARRA. SECRETARIO GENERAL
PERUEETRO S.A.
Q TR

me o N SE RT. O.
=:::: 1393861

NUEVE MIL NOVECIENTOS NUEVE

BANCO CENTRAL DE RESERYA DEL PERU.

GERENCIA GENERAL. ==

GG - 122-9095 ==

LIMA. 19 DE MAYO DE 1998. =

SEMOR :

PEDRO TOUZETT =

Gerente General

PERUPETRO S.A. =

CIUDAD...

MEDIANTE LAS CARTAS GG - ADEP-211-95 Y GG-ADEP-217-95 DE FECHAS
%9 Y 11 OE MAYO DEL PRESENTE AÑO. PERUEFETRO S.A... SOLICITO El
RECONOCIMIENTO OE ESTE BANCO CENTRAL. A LA EMPRESA GMP S.A.. DE
LOS MISMOS DERECHOS CONCEDIDOS MEDTANTE LA CLÁUSULA FINANCIERA
DEL. CONTRATO POR El LOTE 1 - NOROESTE. SUSCRITO ENTRE PETROPERU
S.A. Y LAS EMPRESAS GEDPET ASOCIADOS S.A. Y CAVELCAS DEL PERU
S.A. SERVICIOS PETROLEROS. PUESTO QUE ESTa ULTIMA SUSCRIBIRA Un
CONTRATO DE CESTON OE PGASICION CONTRACTUAL, Y MODIFICACION CON

Gre S.A. POR EL LOTE EN MENCIÓN.  =

ADEMAS. SE NOS INFORMABA QUE PETROPERU S.A. Y PERUFETRO 35.A.

HAN ACORDADO UN PROYECTO DE CESTON MEDIANTE EL CUAL PERUPETRO

E EM CONTRATANTE EN REEMPLAZO DE PETROPERU

3.A. SE

CONTRATO POR El MISMO LOTE [ - NOROESTE. =

ION DE POSICION CONTRACTUAL Y

CON RELACIÓN AL PROYECTO DE EL
MODIFICACION DE CONTRATO ENTRE CAVELCAS DEL PERU S.A. SERVICIOS

PETROLEROS Y ¡MP S.A. DEBO MENCIONARLE QUE EL RANCO CENTRAL DE

RESERVA HA APROBADO El TEXTO OE LA CLALIBULA ADICIONAL DEL
PROYECTO QUE NOS REMITIERA MEDIANTE LA CARTA GG —- ADER = 217
95. TENIENDO EN CUENTA QUE CORRESPONDE AL MODELO APROBADO POR

1995 PARA LOS CONTRATOS

DIRECTORIO EL

/

TT”

mr]

a o ON y aces: ca: o

=

Ór. Rícaroo Fernancin:
Notario de Lima

PETROLEROS CELEBRADOS | BAJO La LEGISLACION QUE “Rata CON
ANTERIORIDAD A LA LEY ORGANICA DE HIOROCAREUROS (LEY 262213.
ASIMISMO. DEEO INFORMARLE QUE PARA La SUSCRIPCION DE DICHO
CONTRaTO HEMOS SIDO DESIANADOS EL QUE SUSCRIBE. Como GERENTE
GENERAL DEL BANCO CENTRAL. EL SEÑOR JUAN AMTONIO RAMIREZ
ENDUEZA . GERENTE DE OPERACIONES INTERNACIONALES Y EN Caso DE
QUE ALGUNO DE NOSOTROS ESTUVIERA IMPEOIDO. EL. JEFE DE LA
OFICINA LEGAL DE ESTE Banco CENTRAL. óneror MANUEL MONTEAGUDO

VALDEZ.
EN CUANTO AL” PROYECTO DE CONTRATO CE CESION ENTRE PETROPERU

FERUPETRO S.A... La TRANSFERENCIA DE Los DERECHOS y

IONES DEL CONTRATANTE OE Una EMPRESA a OTRA Ya se DIGO

lara EXFLICITO DE LA LeEY ORGANICA DE HTOROCARBUROS - POR
0. EL CONTRATO ENTRE AMEAS EMPRESAS SOLO REITERA El.
GENERADO CON La APROBACTON DE DICHA LEY. FOR LO QUE mo

RERUIERE La PARTICIPACION DEL Banco CENTRAL PaRa La

PCION DEL MISMO.
HAGO PROPICIA La DPORTUNIDAD Para REITERARLE 103 SENTIMIENTOS
DE mr ESPECTAL CONSIDERACTON.

ATENTAMENTE . =

JAVIER DE La ROCHA MARIE - GERENTE GENERAL .
CONcOo LS IO pm ¿7 FORMALIZADO EL INSTRUMENTO LO3
OTORGANTES LE DIERON LECTURA DESPUES DE LO CUAL SE AFIRMAN Y
RATIFICAN EN Su CONTENIDO QUE 3. INICIA EN La FOJA DE SERIE
NUMERO 2 1393804 VUELTA Y CONCLUYE EN La FOJA NUMERO - 1393873

DE TODO Lo QUE DOY FE_-
DIRECCION GENERAL DE HIDROCARBUROS

"REGISTRO PUBLICO DE HIDROCARBUROS

Bl
EROS

CONTRAR
YI CIOSP TROL

___—e —
Ricardo Feruandiul Arana
noTAnio DE LIMA

Fs]

mu

PARTIDA : 06006931 Tomo 0006 Foja 462 ACTOS, CONTRATOS Y DERECHOS PETROLEROS

Yé2Z

=5-

Modtante "Keroro  Psbltca de portal, onde «l boto:

Te Pableco, Dr. Rítordo Fernandin? Broma ; ¿cAs qe Peru 5.A.
¡SersPdos feholero ; 6np 5h. y Posorerto dj cn la talemendón
¡de Cu sd q a Banco Central de SA Pers , han celebrado

ln Conbialo de latón de Postdón co ya He dtHEryis sn de Contado,

hor el Vos as AAN Teal
por el ape Caicos del Pors 3.A- 5 e 4)
¡de so pordéópastón an el tontrado NES PS

¡2 GHA 3d, 08 y más bee

hemeo denfdo a lo ufota Y oq
[Resolodón de to-09.95 de E
Jexpediente generado Vence
dendes han stdo cont nd]
conato en el seudo to

¡Fo 350, del Tomo O

y O OL S
e y e e aa A croata, code y Mobaro
pr tordo > , Se E Hd Comerno A HOM Pad eL.

2 1 - notogsTE Glélra  RerprTo

Con > cerro Re En E
! EI am hacroa. Pr ateo Sen cado irrvalo- O dela
Ha ao « E e En ya mad e A Aedo le
¡Gracioso de Pemfelro pajnóo Doo bh, gas comilbsale ol mmicloles de oébilna
e onl crarc fla GHP SA, poprosiledo du beetí bend po
¡St bil Se esco temer uleato roy core Gre Ma

Jitacos Segon Gpadec jomecrido am do ela cio 01395, Als UC q SEA Pgudo
Ep Parma Tudo, de Li. (om Erteervención 38 GIA SA pelas, Ju
“Greña Wise do. sy mesento ol ido sb ¡FópS 260, Móme Bo LY
¿psc de ina Y aluficción Sl er de ra

“ SANISIDRO

15 FEB. 208

CAJA PUBLICIDAD
ATENDIDO,

erre TA Sedo Lim

IMPRESION : 16/02/2011 10:48:36 Pagina 1 de 1

94

COPIA INFORMATIVA

